                              FILED          Wilkes-Barre, PA.
                                    September 30, 2019
                                Clerk, U.S. Bankruptcy Court




Case 4:19-bk-03825-RNO   Doc 28 Filed 09/30/19 Entered 09/30/19 11:01:06   Desc
                         Main Document    Page 1 of 13
Case 4:19-bk-03825-RNO   Doc 28 Filed 09/30/19 Entered 09/30/19 11:01:06   Desc
                         Main Document    Page 2 of 13
Case 4:19-bk-03825-RNO   Doc 28 Filed 09/30/19 Entered 09/30/19 11:01:06   Desc
                         Main Document    Page 3 of 13
Case 4:19-bk-03825-RNO   Doc 28 Filed 09/30/19 Entered 09/30/19 11:01:06   Desc
                         Main Document    Page 4 of 13
Case 4:19-bk-03825-RNO   Doc 28 Filed 09/30/19 Entered 09/30/19 11:01:06   Desc
                         Main Document    Page 5 of 13
Case 4:19-bk-03825-RNO   Doc 28 Filed 09/30/19 Entered 09/30/19 11:01:06   Desc
                         Main Document    Page 6 of 13
Case 4:19-bk-03825-RNO   Doc 28 Filed 09/30/19 Entered 09/30/19 11:01:06   Desc
                         Main Document    Page 7 of 13
Case 4:19-bk-03825-RNO   Doc 28 Filed 09/30/19 Entered 09/30/19 11:01:06   Desc
                         Main Document    Page 8 of 13
Case 4:19-bk-03825-RNO   Doc 28 Filed 09/30/19 Entered 09/30/19 11:01:06   Desc
                         Main Document    Page 9 of 13
Case 4:19-bk-03825-RNO   Doc 28 Filed 09/30/19 Entered 09/30/19 11:01:06   Desc
                         Main Document    Page 10 of 13
Case 4:19-bk-03825-RNO   Doc 28 Filed 09/30/19 Entered 09/30/19 11:01:06   Desc
                         Main Document    Page 11 of 13
Case 4:19-bk-03825-RNO   Doc 28 Filed 09/30/19 Entered 09/30/19 11:01:06   Desc
                         Main Document    Page 12 of 13
&LQG\%R\OH

)URP               SDPEPOBDXWRPDWLRQ#SDPEXVFRXUWVJRYRQEHKDOIRI3$0%ULFNBWKRPSVRQ#SDPEXVFRXUWVJRY!
6HQW               0RQGD\6HSWHPEHU$0
7R                 3$0%POBID[
6XEMHFW            )RUPVXEPLVVLRQIURP(OHFWURQLF'RFXPHQW6XEPLVVLRQ6\VWHP


Submitted on Monday, September 30, 2019 - 10:18 Submitted by user:
Submitted values are:

Filer's Name: Libby Lee Williams
Debtor's name (if different):
Filer's EMail Address: lwmomie@gmail.com Filer's Phone Number: 570-666-5910 Case number (if known): 4-bk-19-
03825-RNO Document (PDF format only)*:
http://www.pamb.uscourts.gov/sites/default/files/webform/docs/09302019101627.pdf
By clicking "submit" below you agree to each of the following:
1. I am intending to file the attached document with the court.
2. The attached document will not be considered filed with the court until I have received a confirmation e-mail from
the court.
3. This filing is made in compliance with Fed. R. Bankr. P. 9011 and all applicable statutes and court rules.
4. I have reviewed the court's EDSS Administrative Procedures including the requirements pertaining to: (i) the
service of documents filed with the court; (ii) my obligation to retain the original document(s) filed; (iii) ensuring
documents are properly signed; and (iv) the payment of required fees.
5. I consent to receive notices or other papers from the Clerk of Court to the e-mail address set forth above.
By entering my name in the box below, I affirm that I am intending to sign this form with my signature and consent to
use this electronic form.: Libby Lee Williams




                                                          

       Case 4:19-bk-03825-RNO          Doc 28 Filed 09/30/19 Entered 09/30/19 11:01:06                   Desc
                                       Main Document    Page 13 of 13
